Citation Nr: 1448093	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-49 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD due to military sexual trauma (MST), anxiety and major depressive disorder.

3.  Entitlement to a rating in excess of 40 percent for a right shoulder disability to include acromioclavicular (AC) separation, AC joint arthritis and impingement.  

4.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 1983 and from November 1988 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2008 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board is obligated to construe a claim for an acquired psychiatric disorder liberally and thus, the claim for PTSD has been recharacterized as it appears on the cover page of the instant decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2014.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD due to military sexual trauma (MST), major depressive disorder, anxiety and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence associated with the claims file since the last final denial of service connection for PTSD in November 2005 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.  

2.  The preponderance of the evidence reflects that the Veteran's service-connected right shoulder disability to include acromioclavicular (AC) separation, AC joint arthritis and impingement is manifested by limitation of motion to 20 degrees in flexion and 15 degrees in abduction with pain; there is no ankylosis or humerus impairment.


CONCLUSIONS OF LAW

1.  Evidence received since the November 2005 rating decision in relation to the appellant's claim for entitlement to service connection for PTSD is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for an evaluation in excess of 40 percent for a right shoulder disability to include acromioclavicular (AC) separation, AC joint arthritis and impingement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in May 2010 and August 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Private treatment records have been associated with the file, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was provided a VA contract examination most recently in February 2012 to evaluate the current severity of her right shoulder disability to include acromioclavicular (AC) separation, AC joint arthritis and impingement.  The VA contract examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  The VA contract examiner provided a thorough description of the current condition of the Veteran's right shoulder disability.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

In light of the Board's reopening and remanding of the acquired psychiatric disorder to include PTSD due to MST, anxiety and major depressive disorder, any deficiency regarding notice or development is harmless error at this time.

Claim to reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Entitlement to service connection for PTSD was originally denied in November 2005.  The claim was denied as evidence from sources other than Veteran corroborating her alleged in-service personal (sexual) assault had not been received and the Veteran did not return a completed PTSD questionnaire.   The Veteran did not express disagreement to this decision and the decision became final.  

The Veteran filed a claim to re-open in July 2007.  Evidentiary submissions received since the November 2007 rating decision include statements of the Veteran which reflect the identity of the perpetrator of her assault and the report of another detailed assault while in service.  The Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for PTSD is granted.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As noted in the Introduction of this decision, the Veteran is seeking a rating in excess of 40 percent rating for her service-connected right shoulder disability.

The Veteran's right shoulder disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 which pertains to limitation of motion of the arm.  In evaluating the Veteran's claims, however, the Board will consider all potentially applicable diagnostic codes in order to afford her the highest possible disability rating.  In this regard, the pertinent law will be provided below.

The evidence establishes the Veteran is right-hand dominant; thus, her service-connected right shoulder disability involves her major extremity.  With respect to the major extremity, DC 5201 provides that limitation of motion of the arm at shoulder level warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of motion midway between side and shoulder level, while a 40 percent rating is warranted for limitation of motion at 25 degrees from side.  

Standard ranges of shoulder flexion and abduction are from 0 to 180 degrees each, and external and internal rotation are from 0 to 90 degrees each.  See 38 C.F.R. § 4.71, Plate I.  In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

DCs 5200, 5202, and 5203 will also be considered, as they potentially provide for greater compensation.  Under DC 5200, ankylosis of the scapulohumeral articulation, with abduction limited to 25 degrees from the side warrants a 50 percent rating for the major arm.  A 50 percent or higher rating can be assigned under DC 5202 if there is fibrous union of the humerus, nonunion of it; or loss of its head.  Ratings can be assigned under DC 5203 if there is dislocation, nonunion, or malunion of the clavicle or scapula.   

On examination in February 2012, the Veteran reported having progressively worse pain in the right shoulder, limited range of motion and loss of functional use in daily activities.  The Veteran's right shoulder initial range of motion was limited to 40 degrees, with objective evidence of painful motion at 20 degrees in flexion and 40 degrees, with objective evidence of painful motion at 15 degrees in abduction.  The Veteran was not able to perform repetitive use testing due to pain.  The VA examiner noted the Veteran had additional limitation of range of motion of the shoulder and arm following repetitive use testing and there was functional loss and/or functional impairment of the right shoulder and arm which included weakened movement, excess fatigability, incoordination and pain on movement.  There was localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of the right shoulder but no guarding.  Muscle strength was 4/5 for right shoulder abduction and forward flexion.  There was no ankylosis.  The Veteran was unable to perform the Hawkins' impingement test, empty-can test, external rotation/infraspinatus strength test and the lift-off subscapularis test.  There was a history of mechanical symptoms (clicking, catching, etc.) in the right side.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The Veteran was unable to perform the crank apprehension and relocation test and the cross-body adduction test.  The Veteran had an AC joint condition or any other impairment of the clavicle or scapular described as a dislocation (acromioclavicular separation or sternoclavicular dislocation) in the right.  There was tenderness on palpation to the AC joint.  There was not a total shoulder replacement and no arthroscopic or other shoulder surgery.  There were no scars.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran's shoulder pain limited the Veteran's tool use and driving which impacted her ability to work.  

VA treatment records reflect reports of pain of the joint in the shoulder region as an active problem.  A March 2010 VA treatment record documented an MRI of the right shoulder.  The impression was extensive arthrosis of the AC joint with physical impingement upon the supraspinatus, tendinosis of the supraspinatus without tear and mild subacromial-subdeltoid bursitis may have been present.  

The Veteran testified that her shoulder symptoms were the same during an August 2014 Board hearing.  Specifically, she reported that her symptoms remained consistent and she learned to live with things.  The Veteran had excruciating pain on movement. The Veteran woke up during the night and pain shot up her neck.    

Turning to the merits of the Veteran's claim, the Board notes that 40 percent is the highest possible evaluation assignable under DC 5201.  As such, the Board has considered the Veteran's right shoulder disability under all other potentially applicable diagnostic codes.  However, the pertinent evidence of record does not show that the Veteran's right shoulder disability is manifested by ankylosis or impairment of the humerus.  See 38 C.F.R. § 4.71a.  Therefore, DCs 5200 and 5202 do not assist the Veteran in obtaining a rating higher than 40 percent. 

The Board is aware that the Veteran has a dislocated clavicle.  DC 5203 provides a 20 percent evaluation for dislocation of the clavicle or scapula of the major (dominant) arm.  As 20 percent is the maximum evaluation provided under Diagnostic Code 5203, and the diagnostic code clearly contemplates evaluation based upon limitation of motion, it would constitute pyramiding for the Board to separately consider this code. 38 C.F.R. § 4.14.  Accordingly, DC 5203 does not afford the Veteran a higher rating.

Extra-schedular analysis 

In this context, the Board has considered whether the right shoulder disability should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this appeal, the manifestations of the Veteran's right shoulder disability are fully contemplated by the schedular rating criteria.  Indeed, the Veteran's symptoms of decreased, painful right shoulder motion are contemplated by the disability ratings currently assigned, and there has been no showing that the Veteran's disability picture is not contemplated adequately by the rating criteria discussed above.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her right shoulder disability, and the rating schedule is adequate to evaluate the disability picture. 

Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id. However, the Board notes that the Veteran has not been hospitalized for his right shoulder disability at any time during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a rating in excess of 40 percent for the Veteran's service-connected right shoulder disability.  As noted, the Veteran is currently receiving the highest rating available under DC 5201 and the other potential diagnostic codes do not assist the Veteran in obtaining a higher rating.  Moreover, there is no basis on which to refer this claim for extra-schedular consideration.  In evaluating this claim, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only.

Entitlement to an increased rating in excess of 40 percent for right shoulder disability to include acromioclavicular (AC) separation, AC joint arthritis and impingement is denied.  


REMAND

As noted above, the Veteran filed a claim seeking service connection for PTSD. The adjudication of the claim by the RO was limited to the entity of PTSD.  Such adjudication has been overtaken by intervening case law, Clemons v. Shinseki, 23 Vet. App. 1 (2009) (discussed above).  The record reflects diagnoses of psychiatric disabilities other than PTSD (e.g., major depressive disorder and anxiety).  Hence, this matter must be remanded for RO initial consideration of the expanded issue of service connection for an acquired psychiatric disability, however diagnosed. 

The Veteran did not serve in combat; her claimed stressor events in service are that her psychiatric disability resulted from a sexual assault by several training instructors during basic training, and/or from a soldier hitting/ touching her while in Germany during her active duty service.  See e.g., August 29, 2014 Board Hearing Transcript, p. 5-6 and January 5, 2011Decision Review Officer Hearing, p. 4-5.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board finds further development is necessary prior to the adjudication of the claim of entitlement to service connection for posttraumatic stress disorder based on sexual trauma.  

The present case falls within the category of situations, to include allegations of personal/sexual assault, where it is not unusual for there to be an absence of service records documenting alleged events.  38 C.F.R. § 3.304(f)(5) recognizes that service records may not contain evidence of personal/sexual assault, and that alternative sources may provide credible corroborating evidence of an in-service personal assault stressor.

The Veteran was last afforded a VA contract examination in November 2007.  The examination report does not contain sufficient information to adjudicate the claim.  Although the VA treatment records reflect a diagnosis of PTSD, the VA examiner noted the Veteran described post-traumatic stress symptoms but failed to clarify whether the Veteran's symptoms met the DSM-IV criteria for a diagnosis of PTSD.  Hence, the Board finds that a new VA examination is required to address the Veteran's current acquired psychiatric diagnoses and provide nexus opinions regarding any diagnosed acquired psychiatric disability.

Finally, because the claim of entitlement to a TDIU rating is inextricably intertwined with the claim of service connection for an acquired psychiatric disability, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the claims relating to an acquired psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the claimed acquired psychiatric disorder (under DSM-IV criteria), to include PTSD, major depressive disorder and anxiety.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should clearly report diagnoses for all current acquired psychiatric disorders and address any conflicting medical evidence of record.  The examiner should then respond to the following:

(a)  Is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to her reported stressors during service, to include MST?  

(b)  For any other psychiatric disorder found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include depressive disorder and anxiety, is related to any incident of the Veteran's active duty service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


